Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 11-14 in the reply filed on 2/9/22 is acknowledged. Claims 7-10 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. 

Information Disclosure Statement
	The information disclosure statement filed 10/30/19 has been considered.

Oath/Declaration
	Oath/Declaration filed on 2/7/19 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN Patent No. 106024834).
Referring to figures 1-2, Zhang et al. teaches a light-emitting panel, comprising:
a light-emitting substrate (10), a first inorganic layer (60), an organic encapsulation layer (80), and a second inorganic layer (90) laminated with each other from bottom to top in turn, wherein the organic encapsulation layer is made of an organic ink (see figures 1-2 paragraph# 30-32);
a moisture layer (70) disposed on a peripheral area (the lowest horizontal portion on the left side) of the first inorganic layer (60) and configured to moisten the peripheral area of the first inorganic layer (60) so that the organic ink (80) is evenly spread on the first inorganic layer (60) prior to formation of the organic encapsulation layer (80, see figures 1-2).
Regarding to claim 3, the moisture layer (70) is an enclosed structure and configured to encompass the peripheral area of the first inorganic layer (60, see figure 1).
Regarding to claim 4, the moisture layer (70) has a vertical thickness less than or equal to a vertical thickness of the organic encapsulation layer (80, see figure 1).
Regarding to claims 5, 13, the moisture layer (70) is made of an amphiphilic surface active material including at least one of quaternary ammonium salt, sodium dodecyl sulfate, sodium dodecyl benzene sulfonate, polyvinyl alcohol, and polyvinyl chloride (see figure 1, paragraphs# 32-33).
Regarding to claims 6, 14, an orthographic projection area of the second inorganic layer (90) on the light-emitting substrate (10) is greater than or equal to an orthographic projection area of the organic encapsulation layer (80) on the light-emitting substrate (see figure 1).

a light-emitting substrate (10), a first inorganic layer (60), an organic encapsulation layer (80), and a second inorganic layer (90) laminated with each other from bottom to top in turn, wherein the organic encapsulation layer is made of an organic ink (see figures 1-2 paragraph# 30-32); and
a moisture layer (70) disposed on a peripheral area (the lowest horizontal portion on the left side) of the first inorganic layer (60) and configured to moisten the peripheral area of the first inorganic layer (60), so that the organic ink is evenly spread on the first inorganic layer (60) prior to formation of the organic encapsulation layer (80), wherein the moisture layer (70) is an enclosed structure and configured to encompass the peripheral area of the first inorganic layer (60), and the moisture layer (70) has a vertical thickness less than or equal to a vertical thickness of the organic encapsulation layer (80, see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN Patent No. 106024834) as applied to claims 1, 3-6, 11, 13-14 above, in view of WANG et al. (CN Patent No. 206774584, which equivalent to US Patent Publication No. 2019/0221776).
Referring to figures 1-2, Zhang et al. teaches a light-emitting panel, comprising:
a light-emitting substrate (10), a first inorganic layer (60), an organic encapsulation layer (80), and a second inorganic layer (90) laminated with each other from bottom to top in turn, wherein the organic encapsulation layer is made of an organic ink (see figures 1-2 paragraph# 30-32);
a moisture layer (70) disposed on a peripheral area (the lowest horizontal portion on the left side) of the first inorganic layer (60) and configured to moisten the peripheral area of the first inorganic layer (60) so that the organic ink (80) is evenly spread on the first inorganic layer (60) prior to formation of the organic encapsulation layer (80, see figures 1-2).
However, the reference does not clearly teach the specific thickness of the moisture layer and the organic layer.

It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the thickness of the moisture layer and the organic layer, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the moisture layer and the organic layer), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- thickness of the moisture layer and the organic layer) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).

Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide the specific thickness of the moisture layer and the organic layer in Wang et al. because choosing an optimum thickness for layer only involves routine skill in the semiconductor art to moisten the peripheral area of the first inorganic layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.

/THANH T NGUYEN/Primary Examiner, Art Unit 2893